Judgment, Supreme Court, New York County (Myriam J. Altman, J.), entered March 2, 1989, after a trial which, inter alia, granted defendant husband a divorce for cruel and inhuman treatment on his counterclaim; awarded plaintiff wife maintenance for a five-year period; ordered the immediate sale of the marital residence; awarded each party 50% of $82,445.84 which plaintiff had maintained in a bank account at the commencement of the action; and apportioned a potential tax liability on a disallowed tax shelter—40% to plaintiff and 60% to defendant; is unanimously affirmed, without costs.
The plaintiff discontinued her portion of this matrimonial action seeking a divorce, and trial was held on defendant’s counterclaim for divorce and on the economic issues. The divorce was granted on grounds of cruel and inhuman treatment. (Domestic Relations Law § 170 [1].) As stated in Hoffman v Hoffman (68 AD2d 806, 807): "On this record we are not prepared to hold [that] the [trial] court abused its discretion in granting the divorce”. (See also, Stauble v Stauble, 72 AD2d 581.)
The several other contentions of plaintiff related to, inter alia, the duration of her maintenance, the immediate sale of *432the apartment, the alleged failure of the court to consider the tax consequences of such sale (Domestic Relations Law § 236 [B] [5] [d] [10]), and the distribution of other marital property, are without merit. The court did not abuse its discretion in providing for the reasonable needs of the parties and awarding maintenance to provide an incentive for the spouse in need to become independent. (Gundlah v Gundlah, 116 AD2d 1026.) Concur—Kupferman, J. P., Carro, Asch, Kassal and Smith, JJ.